Citation Nr: 1418179	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the prior decision finding the appellant's character of discharge is a bar to entitlement to VA compensation benefits, and if so, whether the appellant's character of discharge constitutes such a bar.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The appellant had military service from February 2004 to February 2005.  Her February 2005 discharge was characterized as under other than honorable conditions (UOTHC).  She seeks VA compensation benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the RO in Milwaukee, Wisconsin, which declined to reopen the appellant's claim.  Regardless of the RO's decision not to reopen the appellant's claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The appellant entered active military service in February 2004 and was given an UOTHC discharge in February 2005.  

2. A March 2006 RO decision found that the character of the appellant's discharge constitutes a bar to entitlement to VA compensation benefits.  

3. In November 2007, relevant service treatment records that were not part of the appellant's claims file in March 2006 were associated with the file.  

4. During her period of active service, the appellant was absent without official leave (AWOL) for 127 days from September 2004 to January 2005.  

5. The appellant accepted an undesirable discharge to escape trial by general court-martial.  

6. The appellant was not insane at the time she went AWOL.  

7. The appellant's February 2005 discharge has not been upgraded by the service department.  


CONCLUSIONS OF LAW

1. Since the RO's March 2006 administrative decision, relevant service treatment records have been received; thus reconsideration is warranted.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2013).

2. The character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Character of Discharge

A. Reconsideration

In January 2010 the appellant filed a claim to reopen her earlier unfavorable character of discharge determination.  The appellant contends that her period of AWOL was due to her depression pending a medical discharge for a hip injury incurred during basic training, for which she had to undergo surgery and was placed on convalescent leave.  

In November 2007, the appellant's complete service treatment records were associated with her claims file.  The records were not part of the file at the time of the March 2006 RO administrative decision that the appellant's character of discharge is a bar to entitlement to VA compensation benefits. 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  
38 C.F.R. § 3.156(c). 

As such, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

The Board finds that the addition of the new service treatment records to the appellant's file provides a basis for reconsideration of the appellant's claim de novo under 38 C.F.R. § 3.156(c).  Therefore, finding there is no prejudice to the appellant in doing so, the Board will consider de novo the appellant's claim that her character of discharge should not be considered a bar to entitlement to VA compensation benefits.  

B. "Veteran" Status

The appellant seeks VA compensation benefits based on her service from February 2004 to February 2005.  She argues that this period of active service should be deemed honorable for VA compensation purposes.  For the reasons that follow, the Board finds that the appellant accepted her February 2005 UOTHC discharge to escape trial by general court-martial, that the appellant was not insane at the time she went AWOL, which led to her UOTHC discharge, and that the service department has not upgraded the February 2005 discharge.  The Board concludes that the appellant's UOTHC discharge is a bar to entitlement to VA compensation benefits.  

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2013).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of "veteran."  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) (internal citation omitted).

The appellant entered active service in February 2004.  Unfortunately, during basic training she sustained a hip injury and was sent to the physical therapy rehabilitation program on her base.  She was afforded an initial 30 day period of convalescent leave in the hope that her injury would heal and surgery would not be necessary.  The appellant followed orders during this initial period of convalescent leave, and after spending 30 days convalescing at her home in Wisconsin, returned to her base in South Carolina.  

Upon her return, it was clear that surgery on her hip was necessary, and therefore the surgery was performed.  The appellant was then afforded a second 30 day period of convalescent leave following her surgery.  However, the appellant did not obey her orders during the second period of convalescent leave and remained at her home in Wisconsin rather than returning to her base in South Carolina after 30 days.  The appellant was AWOL for 127 days from September 2004 to January 2005, when she was apprehended by civilian authorities and returned to military control.  

The evidence of record shows that after she was returned to her base in January 2005, the appellant elected to accept an undesirable discharge to escape trial by general court-martial.  She was issued an UOTHC discharge in February 2005.  

 An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits; however, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  None of the statutory bars is applicable in this case.  38 C.F.R. § 3.12(c).  

With regard to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is the result of the service member's acceptance of an undesirable discharge to escape trial by general court-martial.  38 C.F.R. § 3.12(d)(1).  

As noted above, the evidence of record shows the appellant accepted an undesirable discharge in order to avoid trial by general court-martial.  Therefore, her UOTHC discharge is considered to have been issued under dishonorable conditions and is a bar to entitlement to VA compensation benefits.  

The Board notes that in both its administrative decisions, the RO considered the appellant's UOTHC discharge to have been issued under dishonorable conditions because it determined the 127 day period during which she was AWOL constituted "willful and persistent misconduct" under 38 C.F.R. § 3.12(d)(4).  This determination was also discussed at length during the appellant's June 2010 RO hearing.  

While the determination that the appellant's AWOL period constituted "willful and persistent misconduct" does create a bar to entitlement to VA compensation benefits, this determination is unnecessary given that the primary bar to entitlement is the appellant's acceptance of an undesirable discharge to escape trial by general court-martial.  It does, however, create a second basis to deny this claim independent from the first. 

In any event, as the appellant's UOTHC discharge is considered to have been issued under dishonorable conditions under 38 C.F.R. § 3.12(d)(1), no determination regarding "willful and persistent misconduct" under 38 C.F.R. § 3.12(d)(4) is necessary.  

The appellant may overcome the regulatory bars discussed above if the preponderance of the evidence shows she was insane at the time she went AWOL or if her disqualifying discharge is upgraded by the service department.  38 C.F.R. § 3.12(b), (e)-(h).  

The appellant has consistently asserted that she was not in a sound state of mind at the time she went AWOL, and that she was depressed to the point of being suicidal.  The appellant's sister submitted a July 2010 statement regarding the appellant's mental health during her AWOL period.  The appellant's sister reported that upon returning to Wisconsin for her second period of convalescent leave, the appellant withdrew from her family members and became very depressed.  She stated that the appellant called her and told her she was going to jump off a local bridge, at which point the appellant's sister called the police to report a suicide attempt. 

The appellant has reported receiving mental health treatment during service from a psychiatrist at Moncrief Army Hospital.  In accordance with the appellant's reports, the RO attempted to obtain any such records but received a negative response from the hospital.  The appellant was notified of the response and stated that she did not have any of the records in her possession.  A formal finding of unavailability for these records is included in the claims file and shows the RO exhausted all efforts to obtain them.  

Although the mental health treatment records mentioned by the appellant are not available (or may never have existed, this is very unclear), the appellant's service treatment records are associated with the file and appear complete.  These records show no indication that the appellant was found insane at any time during her service.  The appellant has never asserted that she was insane during service, or that the mental health treatment records she referred to show any findings of insanity during service.   Therefore, the Board finds the appellant was not insane at the time she went AWOL or at any time during service.  The Board acknowledges the appellant may have been struggling with depression during this time, but the fact that the appellant exhibited symptoms of depression does not mean she was "insane".  

There is no evidence of record indicating that the appellant's discharge has been upgraded by the service department, nor has the appellant asserted that her discharge has been upgraded.  As the appellant was not insane at the time she went AWOL and her disqualifying discharge has not been upgraded by the service department, she cannot overcome the bar to entitlement to VA compensation benefits.  38 C.F.R. § 3.12(b), (e)-(h).  

In light of the foregoing, the Board finds that the preponderance of the evidence does not establish "veteran" status for the appellant's service from February 2004 to February 2005.  Robertson, 26 Vet. App. at 174.  The appellant accepted her February 2005 UOTHC discharge to escape trial by general court-martial.   Therefore, the February 2005 discharge is deemed dishonorable for VA compensation purposes.   The appellant was not insane at the time she went AWOL, which led to her UOTHC discharge.  Her discharge has not been upgraded.  The criteria for the exceptions to the regulatory bars are not met. Thus, the Board concludes that the criteria for "veteran" status are not met.  The benefit-of-the-doubt doctrine is not applicable.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  As the preponderance of the evidence does not establish "veteran" status or satisfy any of the criteria for exceptions to the regulatory bars to VA compensation benefits, the appeal must be denied.   

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, only the appellant's status is at issue. The duty to notify was satisfied by a March 2010 letter from the RO that addressed the required notice elements, including what evidence was needed to reopen the appellant's claim, prior to initial adjudication of the appellant's claim in November 2010.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The appellant's service treatment records are in the file.  The appellant referred to mental health treatment she obtained at Moncrief Army Hospital during service.  As discussed above, the RO attempted to obtain these records and exhausted all efforts to do so.  The appellant was notified of the hospital's negative response regarding the records, and reported that she had no such records in her possession.  Accordingly, the Board finds VA satisfied its duty to assist the appellant in obtaining these records.  Other than these records, which were found to be unavailable, the appellant has at no time referenced outstanding records she wanted VA to obtain or that she felt were relevant to her claim.  

No medical examination or opinion was provided in the course of this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This case does not raise any medical questions that required additional medical evidence to resolve, as discussed above.  The duty to assist in providing a medical examination or opinion was not triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


